DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.


Claims 1-22 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional Patent Application 62/929327 filed 11/01/2019.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 contains the trademark/trade name LINKEDIN and FACEBOOK.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Social Networking Sites and, accordingly, the identification/description is indefinite.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US20110270923A1) hereinafter Joines in view of Mangalick et al. (US20070299735A1) hereinafter Mangalick.
Regarding claim 1: Jones system comprises a server, a processor and a memory having a software module executed by the processor, wherein the software module is at least one of plugin component or browser extension (¶0151 see client device 102 may include client software (e.g., a browser, plug-in, or other functionality) configured to facilitate communication with the conferencing system 106 and the server 108), wherein the module comprising,
an instant communication module configured to: display the interface of one or more social networking services over a web application being executed on a service provider device of a service provider as a package of the web application, and on a visitor device associated with each visitor (¶0212 see . A chat panel may enable the participants 104 to chat during the audio conference 114); and enable the service provider to communicate with one or more visitors of the web application via the one or more social networking services (¶0004 see the user interface comprising a social networking component for providing a social networking feature to a participant during the audio conference; a social networking server authenticating the participant as a member of a social networking system; and during the audio conference, the conferencing server enabling the authenticated participant to access the social networking feature via the social networking component in the user interface), 
more networks (¶0150 see comprises a plurality of client devices 102 a-102 d in communication with a conferencing system 106 and server(s) 108 via one or more communication networks 110.) however does not explicitly teach wherein the server is incorporated with cross domain network configuration
Mangalick however in the same field of computer networking teaches wherein the server is incorporated with cross domain network configuration (abstract: FIG. 4( b) shows an example in which the AJAX restriction on sending information from a browser across domains applies. Here, the third-party web page 104 uses AJAX to pass the customer's address to a third-party server 110 that is in the same domain as the third-party web site. This avoids the restriction that browsers cannot make AJAX calls across domains since the third-party server 110 is in the same domain. The third-party server 110 then communicates via standard http operations with the merchant server 108 to obtain the final shipping information and passes the received merchant-specific information to the requesting web page 104 through an AJAX callback mechanism
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the authentication and management of network services as taught by Jones and the teachings of Mangalick for utilizing cross domain correlation per event to combine the teachings such that Jones utilizes the cross domain authentication as part of the social network services event collaboration. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. 

	Regarding claim 2: The already combined references teach the system of claim 1, wherein the instant communication module further configured to display the interface of the one or more social networking services over a mobile application being executed on the service provider device as a package of the mobile application (Jones ¶0268 see conferencing notification application 5002 may incorporate a user interface control for enabling users to launch the application or conveniently access certain functions or features of the application (e.g., configure remote or local settings, join a virtual conference, etc.) Figs 52-54).
Regarding claim 3: The already combined references teach the system of claim 1, wherein the one or more social networking services includes a live video conferencing service, a messaging service, a group messaging service and a file sharing service (Jones ¶0002 see meetings include an audio component and a visual component, such as, a shared presentation, video, whiteboard, or other multimedia, text, graphics, etc., ¶0339 see collaboration application 8104 may support a simple notes or chat-type application. Fig 10 user interface highlights group/private chat as can been seen with the send to option below the chat)
Regarding claim 4: The system of claim 3, wherein the one or more social networking services includes a contact list service and enables initiating a live video conferencing and messaging with one or more persons from the contact list without leaving the web application ().
Regarding claim 5: The already combined references teach the system of claim 1, wherein the instant communication module is configured to enable the service provider to communicate with the visitors without exiting from the web application being executed on the service provider device (Jones: ¶0212 see chat panel may enable the participants 104 to chat during the audio conference 114. – examiner notes: the host may also utilize the chat functionality to communicate with participatns).
Regarding claim 6: The already combined references teach the system of claim 1, wherein the web application being executed on a service provider device is at least one of a service provider portal at the one or more social networking services, LinkedIn website, Facebook website, and a medical insurance provider website (Jones ¶0253 see These applications provide enhanced content and interactivity within the social networking website 3106, which maintains an application object 3218 for each application hosted in the social networking system. The applications may be provided by the social networking system 3102, the conferencing system 106, and/or by third party developers. The social networking system 3102 and the conferencing system 106 may share applications between the respective computer systems.).
Regarding claim 7: The already combined references teach the system of claim 1, wherein the visitor devices, the service provider, and the server are in communication via a communication network (Jones Fig 33 – the host is also interpreted as a service provider falling under client devices, further more element 110 connects all parties).
Regarding claim 8: The already combined references teach the system of claim 1, wherein the service provider device is at least one of a tablet computer, personnel computer, the client device 102 d may be associated with a host 104 d of the audio conference. The terms “host” and “participant” merely refer to different user roles or permissions associated with the audio conference .. ¶0151 see the client device 102 may comprise, for example, a personal computer, a desktop computer, a laptop computer, a mobile computing device, a portable computing device, a smart phone, a cellular telephone, a landline telephone, a soft phone, a web-enabled electronic book reader, a tablet computer, or any other computing device capable of communicating with the conferencing system 106 and/or the server 108 via one or more networks 110 [examiners note: service provider is interpreted as a host]).
Regarding claim 9: The already combined references teach the system of claim 1, wherein the visitor devices are at least one of a tablet computer, personnel computer, personnel digital assistant, smart phone, smart television, palm top, phablet, laptop, or a device with computational capability connected to the internet (Jones ¶0151 see the client device 102 may comprise, for example, a personal computer, a desktop computer, a laptop computer, a mobile computing device, a portable computing device, a smart phone, a cellular telephone, a landline telephone, a soft phone, a web-enabled electronic book reader, a tablet computer, or any other computing device capable of communicating with the conferencing system 106 and/or the server 108 via one or more networks 110).
Regarding claim 10: The already combined references teach the system of claim 1, wherein the memory is at least one of volatile memory, non- volatile memory, read only memory (ROM), random access memory (RAM), and flash memory (Jones ¶0314 see a computing device 102 comprising one or more modules stored in memory 404 and executable by processor 402).
Regarding claim 11: The already combined references teach the system of claim 1, wherein the communication network is at least one of a Local Area Network, a Wide Area Network, a Wireless Network, a telecommunication network, a mobile network, and an Internet (Jones ¶0150 see The network(s) 110 may support wired and/or wireless communication via any suitable protocols, including, for example, the Internet, the Public Switched Telephone Network (PSTN), cellular or mobile network(s), local area network(s), wide area network(s)).
Regarding claim 12: The already combined references teach the system of claim 1, wherein the server further includes a portal software module executed by the processor, wherein the portal software module is configured to provide a service provider with a service provider portal for presenting contents of the service provider, and for including at least one of content updating, content modification, messaging service, video conferencing, scheduling and form services (Jones ¶0212 see FIG. 8 illustrates a host setup screen 800 for enabling the host 104 d to configure a conference and customize a profile. Furthermore see Fig 8 [examiners note: service provides host to manage/schedule/modify content for their meetings]).
Regarding claim 13: The already combined references teach the system of claim 1, wherein the server further includes a registration module configured to enable a user to create a registered service provider account or a registered user account by registering one or more credentials (Jones ¶0288 participant does not have an account, the process proceeds to step 1412 where the participant sets up an account), and a link generation module configured to  join conference service 5512 may be invoked when, for example, the user selects the join button 5606 (FIG. 56) or selects a conference from the conferencing schedule (FIG. 61). A WebHostLogin( ) call may return a location for the virtual conference location. In an embodiment, the call may return a redirectUrl of a given client and host, which logs the client into a host ... ¶0205 see participant identifier 3802 may be determined based on any available information, including, for example, the participant's originating telephone number, an IP address, a social networking profile, or a request from the computing device 102 (e.g., URL)),
whereas: the unique URL of the registered user allows the registered user, clicking on that link on a device, to access the software module and instantly initiate a live video conferencing and chat, connecting the registered user with the service provider, on top of a web application being executed on the service provider device (¶0321 see participant management module 6502 may configure and send a request directly to the contact using the contact information or forward a request to the conferencing system 106 for processing. The request may initiate an email message, a social networking message, or other message containing, for example, a URL directing the contact to a web page hosted by the conferencing system 106. In the manner described above, the user may then enter the audio conference 114 (e.g., via an outgoing call, incoming call to an audio conference 114, etc.), as well as configure a user profile associated with the participant object 4004. In other embodiments, the request may automatically initiate the outgoing call to the contact information to add the contact to the audio conference 114.).
Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US20110270923A1) hereinafter Joines  in view of Anka (US20120117156A1) hereinafter Anka.
Regarding claim 14: Jones teaches a method for providing social networking services incorporated in a system having a server, a processor, and a memory comprising instructions executable by the processor (¶0158 see server processors memory), the method comprising:
Jones teaches collaboration and communication however does not explicitly teach generating, at the server, a unique first URL and a second URL for a service provider registered with a software module (); sharing, at a service provider device, the first URL and the second URL in one or more social media services enabling, at the server, one or more visitors to download the software module via the first URL to visitor devices, and enabling, at the server, the one or more visitors to communicate with the service provider via the second URL
Anka however in the same field of computer networking teaches generating, at the server, a unique first URL and a second URL for a service provider registered with a software module (¶0007 see the site or software application provides an HTTP link that includes a session (or “meeting”) code. The meeting code may be a one-time unique code generated when the end user initiates the meeting ¶0029 see utility generates and renders a “join machine” display control 500, which is described in more detail in association with FIG. 6. The display control 500 includes a field 502 that includes a link 504 and the associated meeting code 506. An alert box 508 displays a message explaining how the user can “share” the meeting code [examiners note: 2 links are created – a direct to meet link and a link for the site where the user enters a code sent via email]); sharing, at a service provider device, the first URL and the second URL in one or more social media services (¶0024 see the single page includes a “Share” button 402 from which a first participating end user (who navigates to the page using a browser or other such rendering software) initiates a meeting) enabling, at the server, one or more visitors to download the software module via the first URL to visitor devices (¶0007 see participants are provided an option to download the local software application from which (once installed on the local computer) subsequent meetings can be initiated or joined without requiring navigation to the site itself ), and enabling, at the server, the one or more visitors to communicate with the service provider via the second URL (¶0027 see the site or local software application (running on the end user's machine) provides an HTTP link that includes a “meeting” code. This is step 302. The first participating end user then shares the link with whomever he or she desires to collaborate. This is step 304. Upon receiving the link (e.g., by e-mail, instant message, SMS, MMS, orally, or the like) at step 306, a second participating end user joins the meeting “on-the-fly” at step 308 by simply selecting the link or navigating to the site and entering the “meeting” code (in a “join” field).).
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the collaboration management of Jones and the teachings of Anka for utilizing multiple links to share and manage meetings to combine the teachings such that Jones utilizes the links as part of the sharing meeting to collaborators process. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will reduce the time and effort for users to access the meeting and/or download the meeting software quickly.

Regarding claim 15: The already combined references teach the method of claim 14, wherein the visitors communicate with the service providers via one or more social networking services (Jones ¶0004 see conferencing server establishing an audio conference between a plurality of computing devices connected via a communication network; the conferencing server presenting to the computing devices a user interface associated with the audio conference, the user interface comprising a social networking component for providing a social networking feature).
Regarding claim 16: The already combined references teach the method of claim 15, wherein the one or more social networking services include a live video conferencing service, a messaging service, a group Messaging service and a file sharing service (Jones ¶0002 see meetings include an audio component and a visual component, such as, a shared presentation, video, whiteboard, or other multimedia, text, graphics, etc., ¶0339 see collaboration application 8104 may support a simple notes or chat-type application. Fig 10 user interface highlights group/private chat as can been seen with the send to option below the chat).
Regarding claim 17: The already combined references teach the method of claim 14, wherein the step of enabling the visitors to communicate with the service provider involves:
checking, at the visitor devices, if the software module is installed, sending, at the server, a direct request to initiate communication via the one or more social networking services (Jones ¶0253 see system determines which applications the user has installed (e.g., registered for, purchased, etc.), and then loads and runs such applications in combination with the underlying functionality of the social networking website),
accepting, at the visitor devices, the direct request to initiate communication via the one or more social networking services (Jones Fig 56 element 5606 see direct join button), and
displaying the interface of the social networking services over a web application being executed on a service provider device of the service provider and visitor device associated with each visitor as a package of the web application (Jones Fig 34 and ¶0260 see a social networking system 3102 with which the conferencing system 106 may share data and/or functionality, the operation of additional embodiments of the social networking integration module(s) 414 will be described with reference to FIGS. 34-36. FIG. 34 illustrates another embodiment of a graphical user interface 3400 for presenting the audio conference 114 and the conference interface to participants 104. The graphical user interface 3400 may comprise a first portion 3402, a second portion 3404, and a third portion 3406. The conference interface may be presented in the first portion. The second portion 3404 and the third portion 3406 may comprise user interface mechanisms for accessing communication features related to the social networking system 3102 via, for example, the API 3108. It should be appreciated that the second portion 3404 and the third portion 3406 may be provided in separate screens from the first portion 3402. The graphical user interface 3400 may employ any desirable layout and other user interface mechanisms for accessing the associated content and/or functionality.).
Regarding claim 18: The already combined references teach the method of claim 14, wherein the visitor devices, the service provider, and the server are in communication via a 
Regarding claim 19: The already combined references teach the method of claim 14, wherein the service provider device is at least one of a tablet computer, personnel computer, personnel digital assistant, smart phone, smart television, palm top, phablet, laptop, or a device with computational capability connected to the internet (¶0150 see the client device 102 d may be associated with a host 104 d of the audio conference. The terms “host” and “participant” merely refer to different user roles or permissions associated with the audio conference .. ¶0151 see the client device 102 may comprise, for example, a personal computer, a desktop computer, a laptop computer, a mobile computing device, a portable computing device, a smart phone, a cellular telephone, a landline telephone, a soft phone, a web-enabled electronic book reader, a tablet computer, or any other computing device capable of communicating with the conferencing system 106 and/or the server 108 via one or more networks 110 [examiners note: service provider is interpreted as a host]).
Regarding claim 20: The already combined references teach the method of claim 14, wherein the visitor devices are at least one of a tablet computer, personnel computer, personnel digital assistant, smart phone, smart television, palm top, phablet, laptop, or a device with computational capability connected to the internet (Jones ¶0151 see the client device 102 may comprise, for example, a personal computer, a desktop computer, a laptop computer, a mobile computing device, a portable computing device, a smart phone, a cellular telephone, a landline telephone, a soft phone, a web-enabled electronic book reader, a tablet computer, or any other computing device capable of communicating with the conferencing system 106 and/or the server 108 via one or more networks 110).
Regarding claim 21: The already combined references teach the method of claim 14, wherein the memory is at least one of volatile memory, non- volatile memory, read only memory (ROM), random access memory (RAM), and flash memory (Jones ¶0314 see a computing device 102 comprising one or more modules stored in memory 404 and executable by processor 402).

Regarding claim 22: The already combined references teach the method of claim 18, wherein the communication network is at least one of a Local Area Network, a Wide Area Network, a Wireless Network, a telecommunication network, a mobile network, and the Internet (Jones ¶0150 see The network(s) 110 may support wired and/or wireless communication via any suitable protocols, including, for example, the Internet, the Public Switched Telephone Network (PSTN), cellular or mobile network(s), local area network(s), wide area network(s)).



Conclusion
References are cited not only for their quoted language but for all that they teach.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449